DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 28 June 2022 with respect to the Claim 14 objection has been fully considered and the present objection of Claim 14 has been withdrawn. 
With respect to the rejection of Claims 1-5, 8-14 and 18 under 35 U.S.C. 112(b), the rejection has been withdrawn-in-part for Claims 1 and 14 considering the amendments to Claims 1 and 14. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The limitation of the sinusoidal wave having at least 20% higher failure load was not disclosed in the instant specification.  While Applicant’s remarks referenced clarifying significantly higher failure load based on FIGs 6 and 7 of the instant disclosure, it is noted that the instant disclosure does not teach which values in FIGs 6 or 7 can be used to calculate the failure load of a given separator plate. It is further noted Applicant’s remarks state that Claims 1 and 14 have been amended to reflect a minimum improvement in load to failure which exceeds 22% however the presently amended Claims 1 and 14 recite “at least 20% higher failure load”. In either case, whether 20% or 22%, there is no discussion in either the instant specification or the remarks where this number was derived. Results in FIG 6 include “Max Load” and “Max Yield Load” and in FIG 7 include “Max Pressure” and “Max Yield Load” (the Examiner notes that both graphs have “Max Yield Load with the same unit of Newtons yet the values differ greatly between the same plates; further, Max Pressure in FIG 7 has the unit Newtons which disagrees with the unit of Pressure, Newtons per centimeter squared, on the axis). It is unclear which result values from FIGs 6 or 7 are used to calculate and compare failure load between the plates.
While [0044] of the instant specification discusses compressive testing being shown in FIGs 6 and 7 wherein separator plate 601 has straight, uniform cross-section channels and separator plates 602, 603, and 604 have sinusoidal wave patterns, it is not made clear in the specification if failure load comparisons involve the “Max Load (UTS) /N” results or the “Max Yield Load /N” or “Max Pressure (UTS) /N” results in FIGs 6 and 7. It is noted that the Max Yield Load of 602, 603, and 604 are not at least 20% higher when compared to the Max Yield Load of 601 in either FIG 6 or FIG 7. 
For example, in FIG 6:
Max Yield Load of 601 = 23,888
Max Yield Load of 602 = 27,148 < 28,665.6
20% higher than 601 = 23,888 + 23,888*(20%) 
                                   = 28,665.6
Max Yield Load of 603 = 25,117 < 28,665.6

Max Yield Load of 604 = 26,258 < 28,665.6

Lacking description as to how failure load may be calculated with the results provided in FIGs 6 or 7 and any discussion of the limitation of the sinusoidal wave having at least 20% higher failure load (or even the at least 22% higher load as discussed in the Remarks) in the instant disclosure, there is a lack of written description for the adding of this limitation.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significantly better” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification references the term “significantly better” when discussing heat transfer in [0044] in comparing separator plates 602 and 603 with both the straight-walled separator plate 601 and the separator plate 604 having some straight-through airflow paths, there is no discussion regarding any degree of “significance” required to satisfy the limitation of the claims and therefore, lacking description as to defining a standard for assessing a “significantly better” heat transfer of one plate compared to another, the claim is indefinite.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110740 A1 to Gurney et al., hereinafter referred to as “GURNEY” in further view of US 2003/0031904 A1 to Haltiner JR., hereinafter referred to as “HALTINER”.
Regarding Claim 1 and 14, GURNEY teaches an air-cooled fuel cell assembly (see [0001-0011]) comprising: an anode plate 101; an anode side diffuser layer 102; an anode gasket 103; a membrane electrode assembly (MEA) 104; a cathode gasket 105; a cathode side diffuser layer 106; a fuel cell separator plate 108 comprising; and a pair of gaskets 109a, 109b; the separator plate having a first edge 110; a second, opposing, edge 111 (see [0023-0024]); 
wherein the separator plate defines a series of airflow channels (see channels 112, 113) extending longitudinally between the first and second opposing edges of the separator plate (see FIG 1; see also [0023-0030]);
wherein the separator plate comprises non-linear airflow channels (see embodiment in FIG 8 with channels 812, 813; see also [0053-0060]) having a width (w)-configured with facing walls formed from a linked series of bumps 820 opposite to corresponding recesses 821 in the facing channel walls (see FIG 8); wherein the distance between the first and second opposing edges corresponds to a channel length l; wherein the linked series of bumps and recesses run the entire channel length l, and the linked series of bumps and recesses are formed as a sinusoidal wave (see channels 812, 813 having chicane-like structures in FIG 8). As there is no structural distinction between the claimed structure and that of GURNEY, there is inherently amplitude and frequency of the sinusoidal wave (see FIG 8 of GURNEY being substantially identical to FIG 4 of the instant disclosure).
While teaches having chicane structure along the channel (see FIG 8, [0055]), GURNEY  is silent to the sinusoidal wave running the entire channel length. HALTINER is relied upon for its teaching plates 110, 112, 114, 116 for fuel cell stack 24 having channels include etchings, chevrons, channels, or serpentines patterns 120, 124 (see [0020-0024]) thereacross. One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify GURNEY with the teaching of HALTINER to have the pattern across the entire channel length in order to maximize the effect of such patterns inducing a swirl into the gas flow, improving heat transfer, and enhancing exposure of gas molecules to a catalyst (see HALTINER [0020-0024]).
While the prior art is silent to the particular failure load of the chicane-like structures (see GURNEY FIG 8; see also GURNEY [0055]) being at least 20% higher when compared to the failure load of straight channels (see GURNEY [0028-0029]; see also FIGs 1-2), as there is no structural distinction between the claimed structure and that of the prior art (see channels 812, 813 having chicane-like structures in FIG 8 of GURNEY extending thereacross the channel as taught in HALTINER), the functional limitation of the sinusoidal wave having at least 20% higher failure load in comparison to straight channels would be met (see MPEP 2114).
 Regarding Claim 2, GURNEY teaches the separator plate defining the series of airflow channels with a plurality of corrugations 201 (see FIG 2), each corrugation 201 in the separator plate 108 comprising a crest 213 and a trough 214 defining the air flow channels 112, 113; and the separation between a pair of adjacent crests 213 or between a pair of adjacent troughs 214 corresponds to a channel width w (see [0025]).  
Regarding Claim 3, GURNEY teaches the amplitude hb (see height) being 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, or 1.5 times the channel width w (see [0030] wherein exampled embodiment has channel width 2.05 mm for oxidant and cooling channels 114 and a height of 1.4 mm; 2.05 mm/1.4 mm ≈ 1.5).
Regarding Claims 4 and 5, GURNEY teaches the frequency being 1, 2, 2.5, 3, 3.5, 4, 4.5, 5, 5.5, 6, 6.5, 7, 7.5, or 8 complete cycles of the sinusoidal wave for the channel length l (see FIG 8 showing two complete cycles) and the tangents to the sinusoidal waves being substantially perpendicular to the first and second opposing edges (see annotated FIG 8 below).  

    PNG
    media_image1.png
    461
    604
    media_image1.png
    Greyscale

Regarding Claim 8, GURNEY teaches the frequency being about 3 complete cycles of the sinusoidal wave for the channel length l (see FIG 8 showing two complete cycles).  HALTINER is relied upon for its teaching plates 110, 112, 114, 116 for fuel cell stack 24 having the patterns 120, 124 (see [0020-0024]) thereacross the channel length. It would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to modify the wave feature taught in GURNEY to stretch across the entire length of the channel as taught in HALTINER in order to take advantage of the improvements wave patterns have by being thereacross the channel such as inducing a swirl into the gas flow, improving heat transfer, and enhancing exposure of gas molecules to a catalyst (see HALTINER [0020-0024]).
Regarding Claims 9 and 18, GURNEY is silent to the heat transfer of the wave plate as compared to the straight airflow paths. HALTINER teaches the patterns 120, 124 thereacross channels along plates 110, 112, 114, 116 as swirling the flow of gases and may improve the transfer of heat (see [0020-0024]) however is not specific to the sinusoidal wave running the entire channel length having significantly better heat transfer than separator plates having some straight airflow paths,  however, as the prior art teaches a substantially identical structure to that of the claims, it would be reasonable for one of ordinary skill in the art to conclude that the wave feature taught in GURNEY in further view of HALTINER achieves the level of heat transfer required to meet the limitations of the claim (see MPEP 2112).
Regarding Claims 10, GURNEY teaches the amplitude hb being about 0.5 times the channel width w (see [0030] wherein the embodiment examples a channel width (“w”) of approximately 2.05 mm for oxidant and cooling channels and having a height (“hb”) of 1.4 mm; wherein 2.05 mm * 0.5 = 1.0 which is approximately 1.4 mm).  Lacking description in the instant disclosure regarding the evaluation of the term “about” it would not be unreasonable to conclude that as 1.4 mm is in close proximity to 1.0 mm, GURNEY meets the limitations of the claim.
hb = 0.5*w
1.4 mm = 0.5*(2.05 mm)
1.4 mm ≈ 1.0 mm
Regarding Claims 11, GURNEY teaches the amplitude hb being about 1.0 times the channel width w (see [0030] wherein the embodiment examples a channel width (“w”) of approximately 2.05 mm for oxidant and cooling channels and the channel has a height (“hb”) of 1.4 mm). Lacking description in the instant disclosure regarding the evaluation of the term “about” it would not be unreasonable to conclude that as 1.4 mm is in close proximity to 2.04 mm, GURNEY meets the limitations of the claim.
hb = 1.0*w
1.4 mm = 1.0*(2.05 mm)
1.4 mm ≈ 2.05 mm
Regarding Claims 10-13, the prior art is silent to the wavelength of the sinusoidal wave relative to the width of the channel. However, as GURNEY in view of HALTINER teaches a separator of appreciable structure to that of the claims and a separator substantially identical to those disclosed in the instant specification, absence evidence of the criticality, the prior art reasonably obviates the limitations of the claims (see MPEP 2144).
Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered. In light of arguments regarding Ishida, the rejections under 35 U.S.C. 103 as being unpatentable over US 2016/0211533 A1 to Ishida et al. have been withdrawn. However, Applicant’s further arguments regarding Gurney in view of Haltiner have been fully considered but they are not persuasive. Applicant argues that Haltiner has the same deficiencies of Ishida in that the channels do not extend from edge to edge. It is noted that Gurney teaches the channels extending from edge to edge of the separator plate, that Haltiner is relied upon for its teaching of the pattern extending across the entire channel length.  Also, that one having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify GURNEY with the teaching of Haltiner to extend the pattern thereacross the entire channel length in order to maximize the effect of such patterns inducing a swirl into the gas flow, improving heat transfer, and enhancing exposure of gas molecules to a catalyst (see Haltiner [0020-0024]). 
Applicant argues that the Examiner is using impermissible hindsight MPEP 2142 to conclude that a possible configuration of combining Gurney and Haltiner. However, the Examiner respectfully disagrees. Gurney teaches the channels extending thereacross the separator plate from edge to edge, however while it teaches chicane structure (see FIG 8, [0055]), Gurney is silent to the sinusoidal wave running the entire length of the channel. Haltiner is relied upon for teaching the chicane structure running the entire length of the channel and further teaches the benefits of having maximize the effect of such patterns inducing a swirl into the gas flow, improving heat transfer, and enhancing exposure of gas molecules to a catalyst (see HALTINER [0020-0024]) which would modify one having ordinary skill in the art to modify Gurney with Haltiner. These teachings are within the level of ordinary skill at the time the claimed invention was made and therefore it is maintained that the combining of Gurney and Haltiner in this manner is proper.
Lacking structural distinction between the claimed sinusoidal wave and that taught in the prior art, it is not unreasonable to assert the heat transfer and other properties such as compressive load improvement of the prior art meet the limitations of the claims as the prior art structure is indistinguishable from the claimed structure (see MPEP 2112). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a 	USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722